--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (the “Merger Agreement”) is entered into on
the 21st of May, 2004 by Cool Can Technologies, Inc., a Minnesota corporation
(“Cool Can”) and NorPac Technologies, Inc., a Nevada corporation (“NorPac”).

PRELIMINARY STATEMENTS

               NorPac is a wholly owned subsidiary of Cool Can.

               The Boards of Directors of NorPac and Cool Can deem it desirable
and in the best interests of their respective shareholders that Cool Can be
merged with and into NorPac (the “Merger”) on the terms and conditions of this
Agreement.

               The Boards of Directors of NorPac and Cool Can, by resolutions
duly adopted, have approved and adopted this Agreement.

               It is intended that the Merger be completed pursuant to Section
302A.621 of the Minnesota Business Corporation Act and Section 92A.190 of the
Nevada Revised Statutes.

               It is intended that the Merger will qualify as a reorganization
within the meaning of Section 368 of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder

               NOW THEREFORE the parties do hereby adopt the plan of
reorganization encompassed by this Merger Agreement and do hereby agree that
Cool Can shall merge with and into NorPac on the following terms, conditions and
other provisions:

STATEMENT OF TERMS

SECTION 1
THE MERGER

               1.1                The Merger. Subject to Section 1.8, upon and
subject to the approval of the shareholders of Cool Can, Cool Can will be merged
with and into NorPac in accordance with this Agreement, the Articles of Merger
substantially in the form of Exhibit A attached to this Agreement (the “Articles
of Merger”), and the applicable provisions of the Minnesota Business Corporation
Act (the “Minnesota Law”) and the Nevada Revised Statutes (the “Nevada Law”).
Following the Merger, NorPac will continue as the surviving corporation
(“Surviving Corporation”) and the separate existence of Cool Can will cease.

               1.2                Effective Time of the Merger. The Merger will
be effective at the time (the “Effective Time”) of the later of (i) the filing
of the Articles of Merger with the Secretary of State of the State of Minnesota
and (ii) the filing of the Articles of Merger with the Secretary of State of the
State of Nevada, which articles are to be filed in both places as soon as
practicable on approval of the Merger by the shareholders of Cool Can.

               1.3                Effect of the Merger. The Merger will have the
effects set forth in of the Minnesota Law, including Section 302A.641 of the
Minnesota Law and Section 92A.250 of the Nevada Law. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time all the
property, rights, privileges, powers and franchises of NorPac and Cool Can will
vest in Surviving Corporation without further act or deed, and all debts,
liabilities and duties of NorPac and Cool Can will become the debts, liabilities
and duties of Surviving Corporation.

               1.4                Certificate of Incorporation; Bylaws.

                                    (a)                The certificate of
incorporation of NorPac as in effect immediately prior to the Effective Time
will continue unchanged, except to the extent amended by the Articles of Merger,
and will be the certificate of incorporation of Surviving Corporation until
thereafter amended in accordance with the terms thereof and in accordance with
applicable law.

1

--------------------------------------------------------------------------------

                                    (b)                At the Effective Time,
the by-laws of NorPac, as in effect immediately prior to the Effective Time,
will be the by-laws of Surviving Corporation until thereafter amended in
accordance with the terms thereof and in accordance with applicable law.

               1.5                Directors. The directors of Cool Can
immediately prior to the Effective Time will be the directors and officers,
respectively, of the Surviving Corporation after the Effective Time. The
directors will hold office for the terms in effect immediately prior to the
Effective Date. The directors will hold office until their successors are duly
elected, appointed or qualified or until their earlier death, resignation or
removal in accordance with certificate of incorporation and bylaws of Surviving
Corporation.

               1.6                Officers. The officers of Cool Can immediately
prior to the Effective Time will be the directors of the Surviving Corporation
after the Effective Time. The officers will hold office until their successors
are duly elected, appointed or qualified or until their earlier death,
resignation or removal in accordance with certificate of incorporation and
bylaws of Surviving Corporation.

               1.7                Taking of Necessary Action. If after the
Effective Time any further action is necessary to carry out the purposes of this
Agreement or to vest the Surviving Corporation with full title to all assets,
rights, approvals, immunities and franchises of either NorPac or Cool Can, and
the officers and directors, or the former officers and directors, as the case
may be, of NorPac and Cool Can and the Surviving Corporation will take all such
necessary action.

               1.8                Dissenting Shareholders. The Merger may be
abandoned or discontinued prior to the Effective Time by a resolution of the
board of directors of Cool Can in the event that 1% or more of the holders of
Cool Can’s issued and outstanding shares of common stock will have exercised
dissent rights in respect of the Merger.

SECTION 2
MERGER CONSIDERATION

               2.1                Merger Consideration.

                                    (a)                Conversion of Cool Can
Common Stock. Each twenty (20) shares of Cool Can common stock, no par value per
share (“Cool Can Common Stock”) issued and outstanding immediately prior to the
Effective Time (other than Dissenting Shares, as defined in Section 2.4) will,
by virtue of the Merger and without any action on the part of the holder
thereof, be converted into one share of common stock of NorPac, par value $0.001
per share (each a share of “NorPac Common Stock”).

                                    (b)                Conversion of NorPac
Stock. Each share of NorPac Common Stock issued and outstanding immediately
prior to the Effective Time will, by virtue of the Merger and without any action
on the part of the holder thereof, be cancelled and returned to the status of
authorized but unissued shares.

                                    (c)                Conversion of Cool Can
Stock Options. Each twenty (20) options to purchase or otherwise acquire shares
of Cool Can Common Stock, whether for cash or other consideration (each, a “Cool
Can Stock Option”) issued and outstanding immediately prior to the Effective
Time will, by virtue of the Merger and without any action on the part of the
holder thereof, be converted into one option to purchase or otherwise acquire
shares of NorPac Common Stock on the same terms and conditions and will be
recognized as such by NorPac (the “Option Conversion Ratio”).

                                    (d)                Conversion of Cool Can
10% Convertible Notes. Each Cool Can 10% Convertible Note (each, a “Cool Can
Convertible Note”), entitling the holder thereof to convert all or any portion
of the Cool Can Convertible Note held by such holder into that number of fully
paid and non-assessable shares of common stock of Cool Can equal to the
principal amount of the Cool Can Convertible Note divided by the lesser of
$0.001 or 50% of the average trading price of Cool Can’s common stock for the 10
trading days immediately preceding the date of conversion, prior to the
Effective Time will, by virtue of the Merger and without any action on the part
of the holder thereof, be converted into a 10% Convertible Note of the Surviving
Corporation entitling the holder thereof to convert all or any portion of the
Cool Can Convertible Note (the “Note Conversion Ratio”) held by such holder into
that number of fully paid and non-assessable shares of common stock of the
Surviving Corporation equal to the principal amount of the Cool Can Convertible
Note divided by the lesser of $0.02 or 50% of the

2

--------------------------------------------------------------------------------

average trading price of the Surviving Corporation’s common stock for the 10
trading days immediately preceding the date of conversion on the same terms and
conditions as the Cool Can Convertible Note and will be recognized as such by
the Surviving Corporation.

               2.2                Conversion Procedure.

                                    (a)                Stock Certificate
Conversion Procedure. After the Effective Time, each holder of Cool Can Common
Stock will be entitled to exchange his, her, or its certificate representing the
Cool Can Common Stock (“Cool Can Stock Certificate”) for a certificate
representing the number of shares of NorPac Common Stock into which the number
of shares of Cool Can Stock previously represented by such certificate
surrendered have been converted pursuant to Section 2.1(a) of this Agreement.
Each holder of Cool Can Common Stock may exchange his, her or its Cool Can Stock
Certificate by delivering it to the Surviving Corporation and, if applicable,
with all stock transfer and any other required documentary stamps affixed
thereto and with appropriate instructions to allow the transfer agent to issue
certificates for the NorPac Common Stock to the holder thereof. Until
surrendered as contemplated by this Section 2.2, each Cool Can Stock Certificate
will be deemed at any time after the Effective Time to represent only the right
to receive NorPac Common Stock certificates representing the number of whole
shares of NorPac Common Stock into which the shares of Cool Can Common Stock
formerly represented by such certificate have been converted. Upon receipt of
such Cool Can Stock Certificates, the Surviving Corporation will cause the
issuance of the number of shares of NorPac Common Stock as converted pursuant to
Section 2.1(a) of this Agreement.

                                    (b)                Cool Can Stock Option
Conversion Procedure. After the Effective Time, to the extent determined
necessary by the Surviving Corporation, the Surviving Corporation will replace
the certificate, agreement or other documentation evidencing any Cool Can Stock
Option (“Cool Can Stock Option Agreement”) with a new certificate, agreement,
confirmation or other documentation for the purchase or acquisition of the same
number of shares of NorPac Common Stock as were subject to the Cool Can Stock
Option on terms as nearly equivalent to those of the Cool Can Stock Option
Agreement, subject to the Option Conversion Ratio in Section 2.1(c), as as may
be accomplished under applicable law (the “Replacement Stock Option”). Any
holder of a Cool Can Stock Option may request a Replacement Stock Option by
notifying the Surviving Corporation of such request in writing and including a
copy of his, her or its Cool Can Stock Option Agreement. No replacement of a
Cool Can Stock Option will be issued until the original Cool Can Stock Option
Agreement and any other documentation deemed reasonably necessary by the
Surviving Corporation is signed and surrendered to the Surviving Corporation by
the holder of the Cool Can Stock Option Agreement. Until surrendered as
contemplated by this Section 2.2, each Cool Can Stock Option will be deemed at
any time after the Effective Time to represent only the right to receive a
Replacement Stock Option for the same number of shares of Cool Can Common Stock
subject to the Cool Can Stock Option, subject to the Option Conversion Ratio in
Section 2.1(c).

                                     (c)                 Cool Can 10%
Convertible Note Conversion Procedure. After the Effective Time, to the extent
determined necessary by the Surviving Corporation, the Surviving Corporation
will replace the certificate, agreement or other documentation evidencing any
Cool Can Convertible Note with a new certificate, agreement, confirmation or
other documentation for the acquisition of the number of shares of NorPac Common
Stock as were subject to the Cool Can Convertible Note on terms as nearly
equivalent to those of the Cool Can Convertible Note, subject to the Note
Conversion Ratio in Section 2.1(d), as may be accomplished under applicable law
(the “Replacement Note”). Any holder of a Cool Can Convertible Notes may request
a Replacement Note by notifying the Surviving Corporation of such request in
writing and including a copy of his, her or its Cool Can Convertible Note. No
replacement of a Cool Can Convertible Notes will be issued until the original
Cool Can Convertible Note and any other documentation deemed reasonably
necessary by the Surviving Corporation is signed and surrendered to the
Surviving Corporation by the holder of the Cool Can Convertible Note. Until
surrendered as contemplated by this Section 2.2, each Cool Can Convertible Note
will be deemed at any time after the Effective Time to represent only the right
to receive a Replacement Note exercisable for the acquisition of the same number
of shares of Cool Can Common Stock subject to the Cool Can Convertible Note,
subject to the Note Conversion Ratio in Section 2.1(d).

               2.3                No Fractional Shares. No fractional shares of
NorPac Common Stock will be issued as a result of the Merger. In lieu of any
such fractional shares, each holder of Cool Can Common Stock who would otherwise
have been entitled to receive a fraction of a share of NorPac Common Stock in
the Merger will be rounded up to the next nearest whole number of shares of
NorPac Common Stock.

3

--------------------------------------------------------------------------------

               2.4                Appraisal Rights. Notwithstanding any
provision of this Agreement to the contrary, shares of Cool Can Common Stock
(“Dissenting Shares”) that are issued and outstanding immediately prior to the
Effective Time and held by stockholders who did not vote in favor of the Merger
and who comply with all of the relevant provisions of Section 302A.471 and
Section 302A.473 of the Minnesota Law (the “Dissenting Stockholders”) will not
be converted into or be exchangeable for the right to receive NorPac Common
Stock, unless and until such holders will have failed to perfect or will have
effectively withdrawn or lost their rights to appraisal under the Minnesota Law.
Cool Can will give the Surviving Corporation (i) immediate oral notice followed
by prompt written notice of any written demands for appraisal of any shares of
Cool Can Common Stock, attempted withdrawals of any such demands and any other
instruments served pursuant to the Minnesota Law and received by Cool Can
relating to stockholders' rights of appraisal, and (ii) will keep the Surviving
Corporation informed of the status of all negotiations and proceedings with
respect to demands for appraisal under the Minnesota Law. If any Dissenting
Stockholder fails to perfect or will have effectively withdrawn or lost the
right to appraisal, the shares of Cool Can Common Stock held by such Dissenting
Stockholder will thereupon be treated as though such shares had been converted
into the right to receive NorPac Common Stock pursuant to Section 2.1 of this
Agreement.

               2.5                No Further Ownership Rights in Cool Can Stock.
The promise to exchange the Cool Can Common Stock for shares of NorPac Common
Stock in accordance with the terms of this Section 2 will be deemed to have been
given in full satisfaction of all rights pertaining to the Cool Can Common
Stock, and there will be no further registration of transfers on the stock
transfer books of Cool Can of the shares of Cool Can Common Stock that were
outstanding immediately prior to the Effective Time. From and after the
Effective Time, the holders of Cool Can Common Stock outstanding immediately
prior to the Effective Time will cease to have any rights with respect to such
Cool Can Common Stock, except as otherwise provided in this Agreement or by law.

               2.6                Distributions with Respect to Unsurrendered
Cool Can Stock. No dividends or other distributions with a record date after the
Effective Time will be paid to the holder of any unsurrendered Cool Can Stock
Certificate until the surrender of such Cool Can Stock Certificate in accordance
with Section 2.2 of this Agreement. Following surrender of any such Cool Can
Stock Certificate, the Surviving Corporation will pay to the holder of the
NorPac Common Stock certificate issued in exchange the Cool Can Stock
Certificate, without interest: (i) at the time of such surrender, the amount of
dividends or other distributions with a record date after the Effective Time
previously paid with respect to such NorPac Common Stock which such holder is
entitled pursuant to Section 2.1 of this Agreement, and (ii) at the appropriate
payment date, the amount of dividends or other distributions with a record date
after the Effective Time but prior to such surrender and with a payment date
subsequent to such surrender payable with respect to such NorPac Common Stock.

               2.7                Lost, Stolen or Destroyed Certificates. If any
certificate representing Cool Can Common Stock, any Cool Can Stock Option
Agreement, or any Cool Can Convertible Note has been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the person claiming such
certificate or agreement to be lost, stolen or destroyed and, if required by the
Surviving Corporation, the posting by such person of a bond in such reasonable
amount as the Surviving Corporation may direct as indemnity against any claim
that may be made against it with respect to such certificate, the Surviving
Corporation will cause to be issued in exchange for such lost, stolen or
destroyed certificate, the applicable NorPac Common Stock, Replacement Stock
Option or Replacement Note deliverable in respect thereof, pursuant to Section
2.1 of this Agreement.

4

--------------------------------------------------------------------------------

SECTION 3
MISCELLANEOUS PROVISIONS

               3.1                Further Assurances. Each of the parties hereto
will cooperate with the others and execute and deliver to the other parties
hereto such other instruments and documents and take such other actions as may
be reasonably requested from time to time by any other party hereto as necessary
to carry out, evidence, and confirm the intended purposes of this Agreement.

               3.2                Amendment. This Agreement may not be amended
except by an instrument in writing signed by each of the parties.

               3.3                Abandonment. At any time before the Effective
Date, this Merger Agreement may be terminated and the Merger abandoned by either
the board of directors of Cool Can or NorPac, or both, notwithstanding approval
of the Merger by the shareholders of Cool Can.

               3.4                Governing Law. This Agreement will be governed
by and construed in accordance with the laws of the State of Nevada.

               3.5                Counterparts. This Agreement may be executed
in one or more counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

               3.6                Fax Execution. This Agreement may be executed
by delivery of executed signature pages by fax and such fax execution will be
effective for all purposes.

               3.7                Schedules and Exhibits. The schedules and
exhibits are attached to this Agreement and incorporated herein.

               IN WITNESS WHEREOF, this Merger Agreement, having first been duly
approved by the board of directors of Cool Can and NorPac is hereby executed on
behalf of each corporation.

COOL CAN TECHNOLOGIES, INC.
a Minnesota Corporation

/s/ Bruce Leitch
Bruce Leitch, President

NORPAC TECHNOLOGIES, INC.
a Nevada Corporation

/s/ Bruce Leitch
Bruce Leitch, President

5

--------------------------------------------------------------------------------

 

EXHIBIT A

 

--------------------------------------------------------------------------------


[secstate.gif] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz

 

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 1

Important: Read attached instructions before completing form.

ABOVE SPACE IS FOR OFFICE USE ONLY


(Pursuant to Nevada Revised Statutes Chapter 92A)
(excluding 92A.200(4b))
SUBMIT IN DUPLICATE

1) Name and jurisdiction of organization of each constituent entity (NRS
92A.200). If there are more than four merging entities, check box ¨ and attach
an 81/2" x 11'' blank sheet containing the required information for each
additional entity.
 

  COOL CAN TECHNOLOGIES, INC.     Name of merging entity           MINNESOTA
CORPORATION   Jurisdiction Entity type *               Name of merging entity  
              Jurisdiction Entity type *               Name of merging entity  
              Jurisdiction Entity type *               Name of merging entity  
              Jurisdiction Entity type *         and,           NORPAC
TECHNOLOGIES, INC.     Name of surviving entity           NEVADA CORPORATION  
Jurisdiction Entity type *

* Corporation, non-profit corporation, limited partnership, limited-liability
company or business trust.

This form must be accompanied by appropriate fees. See attached fee schedule.

Nevada Secretary of State AM Merger 2003
Revised on: 10/24/03

--------------------------------------------------------------------------------


[secstate.gif] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz

 

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 2

Important: Read attached instructions before completing form.

ABOVE SPACE IS FOR OFFICE USE ONLY

2) Forwarding address where copies of process may be sent by the Secretary of
State of Nevada (if a foreign entity is the survivor in the merger - NRS 92A.1
90):          

> > Attn:

         

> > c/o:

                              3) (Choose one)         x The undersigned declares
that a plan of merger has been adopted by each constituent entity (NRS 92A.200).
        ¨ The undersigned declares that a plan of merger has been adopted by the
parent domestic entity (NRS 92A.180)       4)
Owner's approval (NRS 92A.200)(options a, b, or c must be used, as applicable,
for each entity) (if there are more than four merging entities, check box ¨ and
attach an 8 1/2" x 11'' blank sheet containing the required information for each
additional entity):
                    (a) Owner's approval was not required from                
Name of merging entity, if applicable                 Name of merging entity, if
applicable                 Name of merging entity, if applicable                
Name of merging entity, if applicable           and, or;                 Name of
surviving entity, if applicable

This form must be accompanied by appropriate fees. See attached fee schedule.

Nevada Secretary of State AM Merger 2003
Revised on: 10/24/03

--------------------------------------------------------------------------------


[secstate.gif] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz

 

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 3

Important: Read attached instructions before completing form.

ABOVE SPACE IS FOR OFFICE USE ONLY

  (b)

The plan was approved by the required consent of the owners of *:

COOL CAN TECHNOLOGIES, INC.
Name of merging entity, if applicable

Name of merging entity, if applicable

Name of merging entity, if applicable

Name of merging entity, if applicable

and, or;

NORPAC TECHNOLOGIES, INC.
Name of surviving entity, if applicable



* Unless otherwise provided in the certificate of trust or governing instrument
of a business trust, a merger must be approved by all the trustees and
beneficial owners of each business trust that is a constituent entity in the
merger.

This form must be accompanied by appropriate fees. See attached fee schedule.

Nevada Secretary of State AM Merger 2003
Revised on: 10/24/03

--------------------------------------------------------------------------------


[secstate.gif] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz

 

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 4

Important: Read attached instructions before completing form.

ABOVE SPACE IS FOR OFFICE USE ONLY

  (c)

Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160):

The plan of merger has been approved by the directors of the corporation and by
each public officer or other person whose approval of the plan of merger is
required by the articles of incorporation of the domestic corporation.

Name of merging entity, if applicable

Name of merging entity, if applicable

Name of merging entity, if applicable

Name of merging entity, if applicable

and, or;

Name of surviving entity, if applicable

 

This form must be accompanied by appropriate fees. See attached fee schedule.

Nevada Secretary of State AM Merger 2003
Revised on: 10/24/03

--------------------------------------------------------------------------------


[secstate.gif] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz

 

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 5

Important: Read attached instructions before completing form.

ABOVE SPACE IS FOR OFFICE USE ONLY

5)

Amendments, if any, to the articles or certificate of the surviving entity.
Provide article numbers, if available. (NRS 92A.200)*:

 


 

6)

Location of Plan of Merger (check a or b):
 

  ¨ (a)

The entire plan of merger is attached;
 

  or,     x (b)

The entire plan of merger is on file at the registered office of the surviving
corporation, limited-liability company or business trust, or at the records
office address if a limited partnership, or other place of business of the
surviving entity (NRS 92A.200).
 

7)

Effective date (optional)":     7/12/04

* Amended and restated articles may be attached as an exhibit or integrated into
the articles of merger. Please entitle them ''Restated'' or ''Amended and
Restated,'' accordingly. The form to accompany restated articles prescribed by
the secretary of state must accompany the amended and/or restated articles.
Pursuant to NRS 92A.180 (merger of subsidiary into parent - Nevada parent owning
90% or more of subsidiary), the articles of merger may not contain amendments to
the constituent documents of the surviving entity except that the name of the
surviving entity may be changed.

** A merger takes effect upon filing the articles of merger or upon a later date
as specified in the articles, which must not be more than 90 days after the
articles are filed (NRS 92A.240).

This form must be accompanied by appropriate fees. See attached fee schedule.

Nevada Secretary of State AM Merger 2003
Revised on: 10/24/03

--------------------------------------------------------------------------------


[secstate.gif] DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz

 

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 6

Important: Read attached instructions before completing form.

ABOVE SPACE IS FOR OFFICE USE ONLY

8)

Signatures - Must be signed by: An officer of each Nevada corporation; All
general partners of each Nevada limited partnership; All general partners of
each Nevada limited partnership; A manager of each Nevada limited-liability
company with managers or all the members if there are no managers; A trustee of
each Nevada business trust (NRS 92A.230)*

(if there are more than four merging entities, check box ¨ and attach an 8 %'' x
1 1 '' blank sheet containing the required information for each additional
entity.):
 

  COOL CAN TECHNOLOGIES, INC.       Name of merging entity               /s/
Bruce Leitch President 07/07/2004   Signature Title Date          
______________________________       Name of merging entity              
______________________________       Signature Title Date                   Name
of merging entity               ______________________________       Signature
Title Date                   Name of merging entity              
______________________________       Signature Title Date           NORPAC
TECHNOLOGIES, INC.       Name of surviving entity               /s/ Bruce Leitch
President 07/07/2004   Signature Title Date

* The articles of merger must be signed by each foreign constituent entity in
the manner provided by the law governing it (NRS 92A.230). Additional signature
blocks may be added to this page or as an attachment, as needed.

IMPORTANT: Failure to include any of the above information and submit the proper
fees may cause this filing to be rejected.

This form must be accompanied by appropriate fees. See attached fee schedule.

Nevada Secretary of State AM Merger 2003
Revised on: 10/24/03

--------------------------------------------------------------------------------